Citation Nr: 1819642	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-34 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery disease/heart disease as secondary to service-connected psychiatric disability.

2.  Entitlement to an initial disability rating for major depressive disorder (MDD) with specific phobia; posttraumatic stress disorder (PTSD), higher than 30 percent prior to August 24, 2012; and higher than 50 percent thereafter.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2008 by a Department of Veterans Affairs (VA) Regional Office (RO); which granted service connection for the psychiatric condition.  

In an October 2009 rating decision, the RO continued a 30 percent rating and characterized the condition as "major depressive disorder with specific phobia; posttraumatic stress disorder" (hereinafter referred to as MDD/PTSD), and confirmed and continued a prior denial of service connection for coronary artery disease/heart disease.

In a rating decision dated in May 2014, the RO increased the rating for the Veteran's service-connected MDD/PTSD from 30 percent to 50 percent effective August 24, 2012, creating the staged rating issue now on appeal.  

In July 2014, the Board remanded the case for scheduling of a Board hearing and, in August 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The record was held open for 60 days and the Veteran's representative submitted additional evidence.  He waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).

In October 2017 the Veteran's representative requested a 30 day extension for the submission of evidence.  In January 2018, the Board granted the representative's request.  No further evidence has been received.

The Veteran has raised the TDIU issue in conjunction with his appeal for a higher rating for his service-connected MDD/PTSD.  Therefore, the Board takes jurisdiction over this matter as shown on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal for a higher rating for service-connected MDD/PTSD is addressed in the below decision.  The issues of service connection for coronary artery disease/heart disease, and entitlement to TDIU, are addressed in the remand section following the decision and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

Since the award of service connection, the Veteran's MDD/PTSD has been productive of suicidal ideation, multiple panic attacks per week, avoidance behaviors/isolation, periods of unprovoked irritability and violence, sleep disturbance, nightmares, and depression; resulting in occupational and social impairment with deficiencies in most areas; but not total social impairment.


CONCLUSION OF LAW

Effective August 16, 2007, the criteria for a disability rating of 70 percent, but no higher, for MDD/PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411-9434 (2017). 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In April 2009, the Veteran filed a claim for a higher rating for his service-connected MDD/PTSD on the grounds that his symptoms had worsened.

As noted previously, in a rating decision dated in May 2014, the RO increased the rating for the Veteran's service-connected MDD/PTSD from 30 percent to 50 percent effective August 24, 2012.  The Veteran continues to press for a higher rating.  During the Veteran's August 2017 Board Hearing, the Veteran's representative requested that the rating be increased to 70 percent with an additional award of a TDIU.  

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran's MDD/PTSD has been evaluated under the provisions of 38 C.F.R. § 4.130, DC 9411-9434, throughout the appeal period.  Under that DC, a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Facts and Analysis

A January 2008 VA examination noted that the Veteran's suicidal ideation had improved.  A December 2008 private psychological evaluation assessed the Veteran's impairment level from MDD/PTSD as severe.  It was noted that he had a history of suicidal ideation.  VA mental health records dating from May 2009 show depressed mood/ongoing depression, blunt affect, nightmares and sleep deprivation, lack of motivation, daily suicidal thoughts (including a 2 day psychiatric hospitalization after a suicidal gesture), and a predilection for solitude/isolation from others.  See, e.g., June 2009 VA examination report; December 2012 VA psychiatric hospital report; and March 2013 letter from VA Vet Center social worker.  He also suffers from frequent panic attacks and impaired impulse control, and is prone to outbursts of anger and violence.  See September 13, 2012 letter to the Social Security Administration (SSA) from a VA Vet Center psychologist.  On VA examination in October 2013, he reported that he had "whacked a guy at work" during a panic attack, and added that he no longer works "because I'm nuts -don't want to be around people, I get short, tired because I don't sleep."  He also reported that he had recently attempted suicide by taking a bunch of sleeping pills.  Symptoms on clinical examination included depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, and suicidal ideation.  October 2013 VA examination report, p. 5.  

Conversely, mental health records also consistently describe the Veteran as alert and oriented x 4, with linear thoughts and no delusions.  See, e.g., VA mental health records dated May 27, 2009, and April 15, 2014.  

In consideration of the evidence of record, the Board finds that the Veteran's MDD/PTSD has been productive of suicidal ideation, multiple panic attacks per week, avoidance behaviors/isolation, periods of unprovoked irritability and violence, sleep disturbance, nightmares, and depression throughout the appeal period; resulting in occupational and social impairment with deficiencies in most areas.  This level of disability warrants a 70 percent rating.  See 38 C.F.R. § 4.130, DC 9411-9434.  This is so particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

An effective date of August 16, 2007 is warranted for the 70 percent rating.  This is the effective date of the award of service connection for MDD/PTSD that was granted in the May 2008 rating decision.  While the October 2009 rating decision was the decision certified to the Board on appeal based on an April 2009 claim for increase, the Veteran had earlier filed a statement in December 2008.  He thanked the RO for the service connection grant, but also asked that the RO revisit the issue in that it should include PTSD.  The Board finds that his statement reasonably constitutes a timely notice of disagreement with the May 2008 decision when read sympathetically.  Moreover, the December 2008 private evaluation was received within a year of the May 2008 rating decision and would constitute new and material evidence under 38 C.F.R. § 3.156(b) even if the May 2008 rating decision was not considered to have been appealed.

In light of the December 2008 evaluation reflecting severe impairment with suicidal ideation, as well as the earlier January 2008 VA examination noting suicidal ideation, the Board finds that the 70 percent rating is warranted since the award of service connection.  See Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

While a higher disability rating to 70 percent is warranted, the Board finds that the evidence does not show that the Veteran's MDD/PTSD approximates total occupational and social impairment at any time during the appeal period.  Thus, an even higher rating of 100 percent is not warranted under 38 C.F.R. § 4.130, Diagnostic Code 9411-9434.  Most of the very severe symptoms listed at that level are not shown by the evidence.  Additionally, although the Veteran has problems establishing and maintaining effective relationships, medical records describe him as alert and oriented x 4, which is not indicative of total psychiatric impairment.  Furthermore, the benefit-of-the-doubt doctrine was applied in awarding this 70 percent rating, which the Veteran's representative specifically requested during the August 2017 Board Hearing.  

The associated issue of entitlement to a TDIU is further addressed below in the remand section.


ORDER

Effective August 16, 2007, a disability rating of 70 percent, but no higher, for "major depressive disorder with specific phobia; posttraumatic stress disorder," is granted; subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran also seeks service connection for coronary artery/heart disease, and is requesting a grant of a TDIU.  For the reasons that follow, additional development is warranted.


Heart

The Veteran contends that he has a heart condition that is secondary to his service-connected psychiatric condition.  At the August 2017 Board hearing, his representative clarified that the claim is purely secondary in nature.  The record includes evidence of a causal relationship between the Veteran's psychiatric condition and his heart condition (see March 2008 opinion from private cardiovascular physician (Dr. B.K.)); however, this opinion is conclusory (without supporting rationale), and there is no indication that the claims file was reviewed.  It is therefore inadequate for disposition of the claim.  It is, however, sufficient to effect further development of the claim.  Remand for a VA heart examination, which has not been done, is warranted.  38 C.F.R. § 3.159(c)(4).  

TDIU

As for the claim for a TDIU, the Veteran, who now meets the percentages criteria for a grant of TDIU under 38 C.F.R. § 4.16(a), asserts that he is unemployable due to his service-connected PTSD; however, the date of his last substantially gainful employment is unclear.  During his 2017 Board Hearing he testified that he last worked "about 2008" (see Board Hearing Transcript, p. 14); however, in his October 2012 SSA disability application he reported that he was still working.  See p. 2 of SSA's February 2014 Disability Determination Explanation.  See also VA medical records dating from 2012 to 2014, which describe the Veteran as working.  Before the issue of TDIU can be resolved, remand to ascertain the date of the Veteran's last substantially gainful employment is warranted. 

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran the standard TDIU application form and ask him to complete and return it.

2.  Then, schedule the Veteran for a VA examination with regard to his claim of service connection for coronary artery disease/heart disease.  The examiner must review the record and discuss the Veteran's reported history.  

All indicated tests should be done, and all findings reported in detail.  The nature/diagnosis of each heart disorder found on examination by the examiner, as well as in the Veteran's medical records, must be identified in the examination report. 

The examiner is then requested to opine, for each diagnosed heart disorder, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused by, or is aggravated by, the Veteran's service-connected psychiatric (MDD/PTSD) condition.

Aggravation is an increase in severity beyond a temporary flare-up or natural progress of the disease.

In formulating the requested opinion the examiner must address the March 2008 opinion from the private cardiovascular physician.

A rationale for all opinions reached must be provided.  

3.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


